Citation Nr: 0200215	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  99-22 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether a request for the waiver of recovery of disability 
pension overpayment indebtedness originally in the amount of 
$5,304.33 was timely received.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 17 to December 1, 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Debt Management Center (DMC) in St. 
Paul, Minnesota, which determined that the veteran had not 
filed a timely request for a waiver of his disability pension 
overpayment.  The servicing VA Regional Office (RO) is Waco, 
Texas.

In January 2001 and July 2001, the Board remanded the issue 
to the RO for further development.  The requested development 
has been accomplished and the case is now ready for appellate 
review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  In February 1997, the veteran was notified that he had an 
outstanding debt in the amount of $5,304.33 as an overpayment 
of disability pension.  Notification of the indebtedness was 
sent to the veteran's address of record.  He was informed 
that he could seek a waiver of the overpayment and notified 
of his procedural and appellate rights.

3.  There is no indication in the record that the notice 
letter was returned as undeliverable, or correspondence 
evidencing an intent to file a waiver within a 180 days.  

4.  In May 1999, the veteran requested a waiver of 
indebtedness, which was denied in June 1999.


CONCLUSION OF LAW

Entitlement to a waiver of recovery of disability pension 
overpayment is precluded by the veteran's failure to make a 
timely request for a waiver.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. § 1.963(b)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the appropriate regulations, an applicant has 
180 days from the date of notification of an indebtedness in 
order to request relief from recovery of overpayments from 
pension benefits.  The 180-day period can be extended if the 
individual requesting a waiver demonstrates that there was a 
delay in the receipt of the notice as a result of an error by 
VA or the postal authorities or due to other circumstances 
beyond his or her control.  If the requester substantiates a 
delay, the 180-day period shall be computed from the date of 
the requester's actual receipt of the notice of indebtedness.

Also for consideration is OF Bulletin 99.GC1.04 entitled the 
New Requirements for Decisions by Committees on Waivers and 
Compromises dated in May 1999.  The Bulletin provides a new 
procedure for waiver requests and requires certain actions in 
waiver decisions where timeliness is at issue.  Specifically, 
the Debt Management Center must provide verification of the 
date of dispatch of the notice, a printout of the screen from 
the Centralized Accounts Receivable Online System (CAROLS), a 
statement that explains the details of the screen, a copy of 
the type of letter sent to the debtor, and a copy of any 
correspondence received from the debtor in response to the 
notice of indebtedness and the right to request a waiver.  

Historically, the RO awarded the veteran a nonservice-
connected pension by rating decision dated in September 1993.  
Ultimately, disclosure of the veteran's wife's interest 
income resulted in an overpayment of pension benefits.  In 
January 1997, he was notified that an overpayment had been 
created.  In February 1997, he was notified that the amount 
of overpayment was $5,304.33 and provided with his waiver 
rights.  There was no correspondence from the veteran which 
can be construed as a request for waiver within the 180 days 
after the debt notification date.  

Thereafter, the veteran's pension benefits were amended on 
several occasions based on verification of income.  
Apparently in May 1999, he requested a waiver of 
indebtedness, which was denied by decision dated in June 1999 
on the basis that his application for waiver was not timely 
filed.

The veteran contends, in essence, that he has been living in 
a nursing home since 1993 and that it would cause financial 
hardship to repay the debt.  He acknowledged the indebtedness 
but stated that his wife paid the bills and did not realize 
that an overpayment had occurred as she was caring for her 
ailing mother at the time and subsequently developed her own 
medical problems.  He requested a waiver due to financial 
hardship.  Of note, a previous waiver dated in 1996 and a 
subsequent request for waiver, which were timely filed, have 
been granted.

Based on a review of the record and the relevant law, the 
Board finds that VA properly notified the veteran of the 
indebtedness by letter dated in February 1997.  First, 
pursuant to OF Bulletin 99.GC1.04, an official of the Debt 
Management Center certified that a demand letter was sent to 
the veteran's last known address on February 3, 1997.  In 
addition, a copy of the CAROLS Master File, with an 
explanation, has been associated with the claims file 
reflecting that a letter was sent to the veteran on February 
3, 1997.  Moreover, a copy of the type of letter sent to the 
veteran is included outlining waiver rights.  Therefore, the 
Board finds that the originating agency has complied with the 
provisions of OF Bulletin 99.GC1.04.

Next, there is no evidence of any delay in the veteran's 
receipt of the notice.  The mailing falls under the 
"presumption of regularity" for business documents.  That 
is, absent clear and convincing evidence to the contrary, 
public officials are presumed to have discharged their duty.  
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  The Board 
notes that the mere statement by the veteran of "non-receipt" 
by itself is not "clear evidence to the contrary" to rebut 
the presumption of regularity of administrative notice.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

Specifically, the February 1997 correspondence was sent to 
the veteran's last known address of record at that time, and 
it is not indicated that the letter was returned as 
undeliverable.  While the veteran referenced a move during 
the relevant time frame, the Board notes a change in the 
veteran's address in 1995, nearly two years before the notice 
of debt was sent.  Moreover, it appears that the veteran sent 
and received mail from the RO at the same address both before 
and after the date of the debt notification.  As the 
presumption of regularity is only overcome by "clear evidence 
to the contrary," and no such "contrary" evidence is shown in 
this case, the date of mailing of the debt notification - 
February 3, 1997 - will be presumed.

Next, the Board has carefully reviewed the claims file and 
finds no correspondence which could reasonably be construed 
to be a claim for waiver.  First, there is no correspondence 
from the veteran within the 180 day time frame except a 
verification of income.  Nothing in the form reflects that 
the veteran could not pay the debt.  Moreover, there is no 
additional correspondence from the veteran or his 
representative thereafter indicating an intent to file a 
claim for waiver.  Thus, the Board finds that there was no 
request for a waiver of indebtedness within 180 days from the 
debt notification.

The evidence before the Board shows that request for waiver 
of recovery of overpayment of pension benefits was first 
received by VA in May 1999, over two years after the original 
notification.  The Board concludes that the veteran was 
adequately provided notification of the indebtedness on 
February 3, 1997, and had 180 days from that date in order to 
seek a waiver of recovery of the overpayment under the law in 
effect at the time.  He was informed of his appellate rights 
and that he could request a waiver.  Because he did not 
submit a request for a waiver until at least May 1999, such 
letter may not be deemed to have been timely filed.  Further, 
the evidence fails to demonstrate that any error was made by 
either VA or the postal authorities, or that there were any 
circumstance beyond the veteran's control causing a delay in 
his receipt of the notification of indebtedness beyond the 
time customarily required for mailing.  Finally, the veteran 
has also raised the issue of financial hardship.  However, in 
the absence of a timely filed request for waiver, undue 
hardship or any of the other elements of equity and good 
conscience are not for consideration.  38 C.F.R. § 1.965(a) 
(2001).

In cases where the law, and not the evidence is dispositive, 
as is the case here, a claim will be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  While the Board is sympathetic with 
the veteran's contentions, the law is clear that a request 
for waiver of recovery of an overpayment must be filed with 
the agency of jurisdiction within the appropriate time frame.  
Because the veteran did not file a timely request for waiver, 
the Board does not have jurisdiction of the issue.  
Accordingly, as the veteran's request for a waiver of 
recovery of an overpayment of pension benefits was not timely 
filed, his claim must be denied.  


ORDER

The request for the waiver of recovery of disability pension 
overpayment indebtedness originally in the amount of 
$5,304.33 is denied as not timely filed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

